               Case 2:17-cv-01925-JCC Document 86 Filed 06/08/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9       STATE OF WASHINGTON,                                CASE NO. C17-1925-JCC
10                            Plaintiff,                     MINUTE ORDER
11            v.

12       MATHESON FLIGHT EXTENDERS, INC.,

13                            Defendant.
14

15           The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on Defendant’s motion to vacate the trial date and
18   unexpired pretrial deadlines and requesting a status conference (Dkt. No. 71). As the Court stated
19   in its recent letter, it is important to maintain existing case schedules to the greatest extent
20   possible. (Dkt. No. 80 at 1.) With that in mind, the Court DENIES Defendant’s request to vacate
21   the unexpired pretrial deadlines in this case. 1 Maintaining those deadlines will allow this case to
22   proceed to trial as quickly as possible once the COVID-19 crisis has passed. The Court also
23   DENIES Defendant’s request to set a status conference, which is premature given the uncertainty
24   around when civil trials might resume. For the sake of clarity, the Court officially VACATES the
25
     1
      The parties need not file their trial exhibits with the Court at this time. Once the Court sets a
26   new date for trial, the parties must file their trial exhibits the Friday before the new trial date.

     MINUTE ORDER
     C17-1925-JCC
     PAGE - 1
                   Case 2:17-cv-01925-JCC Document 86 Filed 06/08/20 Page 2 of 2




 1   trial date.

 2           DATED this 8th day of June 2020.

 3                                                   William M. McCool
                                                     Clerk of Court
 4
                                                     s/Tomas Hernandez
 5
                                                     Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1925-JCC
     PAGE - 2
